             Case 3:20-cv-00237 Document 1 Filed 09/11/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

CARMEN CONTRERAS                           §
                                           §
              Plaintiff,                   §
                                           §
vs.                                                            3:20-cv-237
                                           § Civil Action No. _________________
                                           §
WELLS FARGO BANK, N.A.                     §
                                           §
              Defendant.                   §



                           DEFENDANT’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Wells Fargo Bank, N.A.

(“Wells Fargo” or “Defendant”) hereby gives notice that it is removing this civil action to the

United States District Court for the Western District of Texas, El Paso Division. In support of

this Notice of Removal, Defendant respectfully shows the Court the following:

                                  I.
              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       1.     On August 4th 2020, Plaintiff Carmen Contreras (“Plaintiff”) filed Plaintiff’s

Original Petition (the “Petition”) in the 205th District Court, El Paso County, Texas, styled

Carmen Contreras v. Wells Fargo Bank N.A., 2020-DCV-2490 (the “State Court Action”).

Defendant was served with the Petition on August 17, 2020. True and correct copies of all

process, pleadings, and orders served on Defendant in the State Court Action and a copy of the

state court docket sheet are contained in the Appendix in Support of Defendant’s Notice of

Removal (“APP.”), filed concurrently herewith, and incorporated herein by reference for all

purposes. See APP. 001-020.




DEFENDANT’S NOTICE OF REMOVAL                                                           PAGE 1
             Case 3:20-cv-00237 Document 1 Filed 09/11/20 Page 2 of 4




       2.      Plaintiff’s Petition asserts claims for: (a) age discrimination in violation of the

Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”) and Chapter

21 of the Texas Labor Code (“Chapter 21”); (b) disability discrimination in violation of the

Americans with Disabilities Act and the Americans with Disabilities Act Amendment Act of

2008, 42 U.S.C. § 12101 et seq. (“ADAAA”) and Chapter 21; (c) interference with Plaintiff’s

rights under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”); and (d)

retaliation in violation of the FMLA. See APP 004 – 005.

                                        II.
                             REQUIREMENTS FOR REMOVAL

       3.      This Notice of Removal is timely, pursuant to 28 U.S.C. § 1446(b), because it is

being filed within thirty days after service on Defendant of Plaintiff’s Petition. See 28 U.S.C. §

1446(b).

       4.      Removal to this federal district and division is proper pursuant to 28 U.S.C.

§ 124(d)(3) because it embraces El Paso County, Texas, the place in which the State Court

Action was pending.

       5.      Defendant is the only defendant sued and served with Plaintiff’s Petition.

Therefore, no other consent to remove is required.

       6.      Defendant will give prompt written notice of the filing of this Notice of Removal

to all adverse parties and will file a copy of it with the District Clerk of El Paso County, Texas.

                                           III.
                                  FEDERAL JURISDICTION

       7.      This action arises under three federal statutes, the ADEA, the ADAA, and the

FMLA. See APP. 003. This Court has subject matter jurisdiction over this action based on the

existence of a federal question because Plaintiff seeks to recover damages under the laws of the




DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 2
             Case 3:20-cv-00237 Document 1 Filed 09/11/20 Page 3 of 4




United States. 28 U.S.C. § 1331. It plainly appears from the face of Plaintiff’s Petition that

Plaintiff has asserted violations of ADEA, ADA and FMLA.

                                             IV.
                                          DIVERSITY

       8.      Plaintiff’s Petition meets the amount in controversy requirement for diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a) of $75,000. Plaintiff’s Petition seeks monetary relief

between $200,000 to $1,000,000. See APP. 005. Because Plaintiff’s Petition affirmatively

reveals on its face that Plaintiff seeks damages in excess of the minimum jurisdictional amounts

of the federal court, this Court has diversity jurisdiction. See e.g., Bosky v. Kroger Texas LP, 288

F.3d 208, 210 (5th Cir. 2002).

       9.      Upon information and belief, Plaintiff is a citizen of the State of Texas. APP. 002

       10.     Pursuant to 28 U.S.C. § 1348, Defendant, as a national banking association, is a

citizen of the state where its main office is “located”. Defendant, with its main office located in

Sioux Falls, South Dakota, is a citizen of South Dakota. See e.g., Jenkins v. Am. Sw. Mortgage

Corp., SA18CA460FBHJB, 2018 WL 6796124, at *1 (W.D. Tex. Nov. 7, 2018), report and

recommendation adopted, CV SA-18-CA-460-FB, 2019 WL 413566 (W.D. Tex. Jan. 17, 2019)

(“Wells Fargo is a citizen of South Dakota with its main officers there.”). Accordingly,

Defendant is only a citizen of South Dakota and, therefore, complete diversity exists.

                                       V.
                        CONCLUSION AND PRAYER FOR RELIEF

       Defendant respectfully requests that this Court assume jurisdiction over this action and

proceed with its handling as if it had been filed in the United States District Court for the

Western District of Texas, El Paso Division.




DEFENDANT’S NOTICE OF REMOVAL                                                                PAGE 3
                   Case 3:20-cv-00237 Document 1 Filed 09/11/20 Page 4 of 4




Dated this 11th of September, 2020.              Respectfully submitted,



                                                 /s/ Sean M. McCrory
                                                 Jeremy W. Hawpe
                                                 Texas State Bar No.24046041
                                                 Sean M. McCrory
                                                 Texas State Bar No. 24078963

                                                 LITTLER MENDELSON, P.C.
                                                 A Professional Corporation
                                                 2001 Ross Avenue
                                                 Suite 1500, Lock Box 116
                                                 Dallas, TX 75201.2931
                                                 214.880.8100
                                                 214.880.0181 (Fax)
                                                 jhawpe@littler.com
                                                 smccrory@littler.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 WELLS FARGO BANK N.A.

                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was served via
CM/ECF electronic filing with the U.S. Western District Court of Texas and provided to the
following counsel on this 11th day of September, 2020:

John A. Wenke
501 E. California Ave.
El Paso, Texas 79902
(915) 351-8877 (Telephone)
(915) 351-9955 (Facsimile)
lawoffice@johnwenke.com

ATTORNEY FOR PLAINTIFF
CARMEN CONTRERAS


                                                 /s/ Sean M. McCrory
                                                 Sean M. McCrory

4839-0812-0265.1




DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 4
